DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
--- Claims 21-40 are pending, of which claims 37-40 have been added. Claims 1-20 were previously canceled.
--- This communication is the second action on the merits.
--- Claims 21-40 are rejected herein.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/20 and 2/24/21 is being considered by the examiner.

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21-40 are indefinite because they are narrative in form and are replete with functional or operational language. The structure which makes up the "a three-axis gimbal” must be clearly and positively specified.  The structure must be organized and correlated in such a manner as to present a complete operative device.
With respect to claims 21 and 29, the preamble set forth a three-axis gimbal for mounting a photographing component; however, it’s not clear what structure recited in the claim to enable the recited intended use to be accomplished. Thus Claim 21 and 21 fail to particularly point out and distinctly claim the subject matter regarded as the invention.
The preamble also set forth a three-axis gimbal. However, the claims draw only two axis gimbal. It’s unclear whether the two-axis as recited in the claims can be defined as a three-axis gimbal?
	Claims 22-28 and 30-40 are also rejected under 112 2nd as being their respective dependencies.

Allowable Subject Matter



Response to Arguments
	Applicant's arguments with respect to claims 21 and 29 have been considered but are moot in view of the new ground(s) of rejection.
	The new grounds of rejection were necessitated by applicant’s amendment, 
	With respect to the Applicants’ remarks concerning the rejection 103 under Pan in view of Hida have been considered and  are deemed to be sufficient to overcome such rejection of the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818.  The examiner can normally be reached on M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/Primary Examiner, Art Unit 3632